Citation Nr: 0634513	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-13 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lauren A. Morris, Legal Intern


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1957 to November 1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision in June 2002 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.


FINDINGS OF FACT

1. Bilateral hearing loss was not present in service, 
bilateral sensorineural hearing loss was not manifest to a 
compensable degree within one year of separation from 
service, and bilateral hearing loss is unrelated to any 
injury or other event in service. 

2. Tinnitus is not shown by the medical evidence to be the 
result of service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by service, and bilateral sensorineural hearing loss may not 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2. Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).




Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated 
in April 2001.  The notice informed the veteran of the type 
of evidence needed to substantiate the claim of service 
connection.  The veteran was also informed that VA would 
obtain VA records and records of other Federal agencies, and 
that he could submit other records not in the custody of a 
Federal agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession, in support of his claim.  The notice included 
the general effective date provision for the claim, that is, 
the date of receipt of the claim. 

As for content of the above VCAA notices the document 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (2006) (three of the 
five elements of service connection, except for the degree of 
disability assignable).

To the extent that the VCAA notice did not include the degree 
of disability assignable, since the claims are denied, no 
disability rating is assignable, so there can be no 
possibility of any prejudice to the veteran with respect to 
any such defect in the VCAA notice required under Dingess at 
19 Vet. App. 473.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran has been afforded a VA 
examination.  As the veteran has not identified any 
additional evidence pertinent to the claim, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Sensorineural hearing loss will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. § 1137; 38 C.F.R. 
§§ 3.307, 3.309.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC list 
are less than 94 percent.  38 C.F.R. § 3.385.

Factual Background 

The service personnel records show that the veteran worked 
around aircraft. 

The service medical records do not contain a complaint, 
finding, or history of hearing loss or tinnitus. On 
separation examination, hearing measured by whispered and 
spoken voice was 15/15. 

On a service department record, dated in November 1963, on 
audiometric testing, the thresholds at the tested frequencies 
were all 15 decibels or less. 

After service, the first documentation of sensorineural 
hearing loss and tinnitus was in April 2000 by a private 
audiologist.  History included the veteran's exposure to 
aircraft engine noise. 

On VA audiological evaluation in May 2002, audiometric 
testing revealed bilateral impaired hearing under 38 C.F.R. 
§ 3.385.  Tinnitus was noted by history.  The examiner noted 
that the veteran's hearing was within normal limits in 1963, 
two years after service.  The examiner expressed the opinion 
that it was speculative to relate hearing loss to noise 
exposure during service. 

Analysis 

The veteran contends that he suffers from bilateral hearing 
loss and tinnitus resulting from acoustic trauma sustained 
during his active service as an aircraft engine mechanic.  
The veteran further asserts that he was not offered hearing 
protection to guard against the excessive aircraft propeller 
and engine noise, and attributes his current hearing 
disabilities to one such incident in 1961.

The medical evidence shows that the veteran is currently 
diagnosed with bilateral hearing loss and tinnitus, which 
were initially documented in 2000, almost forty years after 
service and well-beyond the one-period after service. The 
absence of documented complaints of hearing loss and tinnitus 
from 1961 to 2000 weighs against the claim.  Maxon v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  Moreover, there 
is no favorable medical evidence relating the current 
bilateral hearing loss or tinnitus to an injury or event of 
service origin.  Rather the uncontroverted medical evidence, 
consisting of the report VA medical examination, opposes the 
claim as the VA examiner found that there veteran's hearing 
was within normal limits in 1963, two years after service, 
and it would be speculative to relate hearing loss to noise 
exposure during service. 

To the extent that the veteran's statements relate his 
current hearing problems and  tinnitus to service, where, as 
here, the determinative issue involves a question of a 
medical diagnosis or of medical causation, competent medical 
evidence is required to substantiate the claims.  The veteran 
as a lay person is not competent to offer an opinion on a 
medical diagnosis or on medical causation, and consequently 
his statements to the extent that he relates his current 
hearing problems and tinnitus to service does not constitute 
medical evidence.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993). 

As the Board may consider only independent medical evidence 
to support its finding, as there is no favorable medical 
evidence that that relates bilateral hearing loss and 
tinnitus to service, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


